EXHIBIT 10.BB.1
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
2005 SUPPLEMENTAL BENEFITS PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2005 Supplemental Benefits Plan (the “Plan”), effective as of
January 1, 2005; and
     WHEREAS, Section 6.7 of the Plan permits the Management Committee to amend
the Plan, subject to certain limitations set forth therein; and
     WHEREAS, consistent with its delegated authority, the Management Committee
desires to amend the Plan to correct a scrivener’s error, to simplify the
crediting of supplemental RSP matching contributions, and to add claims
procedures.
     NOW, THEREFORE, the Plan is amended, effective as of the dates set forth
below, as follows:
     1.     Effective January 1, 2005, Section 4.1 is hereby amended in its
entirety to correct a scrivener’s error with respect to the designation of
eligible participants, as follows:
     “Section 4.1 Participants
     The Management Committee shall determine and designate the officers and key
management employees of an Employer who are eligible to become Participants and
receive benefits under the Plan. Each Participant must be a selected management
or highly compensated employee.”
     2.     Effective January 1, 2009, the first sentence of the second
paragraph of Section 5.2 is hereby amended to read as follows:
     “From time to time, as determined by the Management Committee, the Company
shall allocate amounts equal to such additional Employer matching contributions
to a ledger account for the Participant.”
     3.     Effective January 1, 2008, a new Section 6 shall be added to the
Plan, and the prior Section 6 “General Provisions” shall be renumbered as
Section 7. The new Section 6 shall hereby read as follows:
     “Section 6 Claims Procedure
     Claims for benefits shall be administered in accordance with the procedures
set forth in this Section 6 and any additional written procedures that may be
adopted from time to time by the Management Committee.

 



--------------------------------------------------------------------------------



 



          6.1 Submission of Claim
A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator in the corporate human resources office. The
Claims Administrator shall respond to a claim in writing or electronically. An
authorized representative may act on behalf of a Participant or Beneficiary
(hereinafter “Claimant”) who claims benefits.
The Management Committee shall designate one or more persons on the Company’s
human resource staff as “Claims Administrator(s)” and authorize such individuals
to make claims determinations.
          6.2 Notice of Denial
Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written notice or electronic notice of such action within 90 days after
the claim is filed, unless special circumstances require an extension of time
for processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.
Such notice will indicate (i) the reason for the denial, (ii) the specific
provisions of the Plan on which the denial is based, (iii) an explanation of the
claims appeal procedure including the time limits applicable to the procedure
and a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) and (iv) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary.
          6.3 Right to Request Review
Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Management Committee. The Management Committee shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or considered in the initial benefit
determination. Such request must be in writing, and must be made within 60 days
after such person is advised of the Claims Administrator’s action. If written
request for such review is not made within such 60-day period, the Claimant
shall forfeit his or her right to review. The Claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim for benefits. The Claimant
may submit written comments, documents, records and other information relating
to the claim.

-2-



--------------------------------------------------------------------------------



 



          6.4 Review of Claim
The Management Committee shall then review the claim. The Management Committee
may hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in writing or electronically within the initial 60-day period of the
extension, the special circumstances requiring the extension and the date by
which the Plan expects to render a determination. The Management Committee may
authorize one or more members of the Management Committee to act on behalf of
the full Committee to review and decide claims.
A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a), noting the
limitation under Section 6.5 below. The decision shall be final and binding upon
the Claimant and all other persons involved.
          6.5 Civil Actions under ERISA Section 502(a)
A civil action under ERISA Section 502(a) may not be filed with respect to a
claim for benefits under the Plan until the claims procedures and review
procedures of this Section 6 have been satisfied. The civil action may not be
brought on or after the date that is one year after the date that the final
decision under Section 6.4 is made with respect to the claim.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of the dates set forth therein.

            EL PASO CORPORATION
      By:   /s/ D. Mark Leland         D. Mark Leland      Its:   Chief
Financial Officer   Date:   December 17, 2008

            ATTEST:
      By:   /s/ Marguerite Woung-Chapman         Corporate Secretary           
 

-3-